DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
Response to Amendments
The Amendment filed 4/23/2021 has been entered. Claims 3 and 12 were amended, and claims 1 and 4 were canceled. Thus, claims 2-3 and 5-12 are pending in the application.
Drawings
The drawings are objected to because the unlabeled rectangular box 13 shown in Fig. 1 should be provided with a descriptive text label (see MPEP 608.02(d)(a)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carlucci et al. (US 2004/0167481 A1) in view of Grez et al. (US 2016/0184162 A1), Skover et al. (US 2005/0142093 A1), and Gillespie et al. (US 2013/0085556 A1).
Regarding claim 12, Carlucci discloses a skin cleansing appliance (buffing device for exfoliating) (abstract), comprising; 
a driving assembly (drive assembly 8) (Figs. 1-2; para. [0033]); 

the head portion further having a plurality of applicators (disc pads 20) (Figs. 3-8); 
and oscillating the plurality of flexible applicator assemblies in an oscillation action when they are in contact with the skin and the driving assembly is not moving the plurality of applicators in said tapping action (drive motor of drive assembly 8 moves buffing pads 10 and disk pads 18, 20 in rotational directions as represented by the arrows when massaging or exfoliating the skin, and the drive assembly 8 does not move the applicators in the claimed tapping action) (Figs. 3-10; abstract; para. [0035]; para. [0039]).
Carlucci does not disclose the head portion further having a plurality of flexible applicator assemblies for holding skin formulations individually wherein each of the plurality of flexible applicator assemblies has a continuous outer edge surface.
However, Grez teaches an applicator for treating skin (Grez; abstract) including a flexible applicator assembly for holding a skin formulation individually wherein each of the plurality of flexible applicator assemblies has a continuous outer edge surface (soft applicator tip 1000 has an end 1002 with a continuous concave shape for holding treatment formulation) (Grez; Figs. 10A-11A; para. [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Carlucci device by substituting the Carlucci disc pads 20 for the Grez applicator tips 1000, as taught and suggested by Grez, for the purpose of providing a pocket to hold formulation for a skin treatment (Grez; para. [0058]). 

However, Skover teaches a device for treating the skin comprising a skin-contacting member (Skover; abstract) including the driving assembly moving an applicator back and forth producing a tapping action, toward the skin, contacting the skin and then away from the skin out of contact with the skin, stretching the skin vertically by action of the driving assembly when the applicator assemblies are in contact with the skin perpendicular to the skin (linear motion 403 or tapping motion 410 of skin-contactable element 105 by a motor; the limitations “contacting the skin”, “away from the skin out of contact with the skin”, “stretching the skin vertically” are functional limitations, and as the Skover reference teaches the claimed driving assembly moving an applicator in a tapping action, the Skover device would feasibly be able to function on the skin as claimed) (Skover; Figs. 4A, 4F; para. [0058]; para. [0061]). Moreover, Skover teaches the motor be used to produce both a tapping action and an oscillation action at the same time or individually (combination of rotational and tapping motions, or individual use of one of the tapping or rotational motions) (Skover; Figs. 4A-4F; para. [0062]). Furthermore, Gillespie teaches a body care element (Gillespie; abstract) wherein a motor can be used to provide movements such as rotation and reciprocation, and including a transfer mechanism to permit the system to selectively use one or more of these motions (Gillespie; para. [0033]). Thus, movements such as rotation and reciprocation can selectively be used individually (as 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Carlucci device the driving assembly such that it is able to selectively move the applicators in an oscillation or tapping action, as taught by Skover and Gillespie, for the purpose of providing a user with various options for applicator motion which may be particular advantageous to impart benefits to the skin by stretching, massaging, kneading or otherwise stimulating the skin (Skover; para. [0062]).
Regarding claim 3, Grez teaches wherein each of the plurality of flexible applicator assemblies has an end surface which is doughnut shaped (Grez; Fig. 10A).
Regarding claim 5, Carlucci discloses wherein the plurality of flexible applicator assemblies are independently controllable (disk pads 20, also called raised portions, are independently rotatable) (Figs. 4-7; para. [0036]; claim 9).
Regarding claim 6, Carlucci discloses wherein the flexible applicator assemblies are a sponge material (disk pad 20 made of sponge) (para. [0038]).
Regarding claim 7, Carlucci discloses wherein the flexible applicator assembles are rubber (disk pad 20 made of rubber) (para. [0038]).
Regarding claim 8, the modified Carlucci device teaches wherein a time duration of the tapping action is approximately the same as a time duration of the oscillation action (rotational and tapping motions can selected to be simultaneous, as taught by Skover and Gillespie, thus .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carlucci in view of Grez, Skover, and Gillespie as applied to claim 12 above, and further in view of Brewer et al. (US 2014/0309662 A1).
Regarding claim 2, the modified Carlucci device teaches the invention as previous claimed, but does not teach wherein the head portion oscillates at a frequency in a range of 150-170 Hz and an amplitude in a range of 8o-12o.
However, Brewer teaches an exfoliating brush head (Brewer; abstract) wherein the head portion oscillates at a frequency in a range of 150-170 Hz (brush head 20 operates at 80-160 Hz) (Brewer; para. [0025]) and an amplitude in a range of 8o-12o (brush head 20 operates at 3o-20o) (Brewer; para. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Carlucci head portion to oscillate at frequency and amplitude ranges as claimed, as taught by Brewer, for the purpose of providing a suitable frequency and amplitude for an exfoliation operation.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Carlucci in view of Grez, Skover, and Gillespie as applied to claim 12 above, and further in view of Kruger (US 4,520,799).
Regarding claims 9-10, the modified Carlucci device teaches the invention as previous claimed, but does not teach wherein the head portion is configured to fit around a selected portion of a user's face, wherein the selected portion is the user's nose.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Carlucci head portion to fit around a user’s nose, as taught by Kruger, for the purpose of providing a shape which can properly contact and smooth over all of the different facial contours (Kruger; col. 3, lines 67-68; col. 4, lines 1-11).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carlucci in view of Grez, Skover, Gillespie, and Kruger as applied to claim 10 above, and further in view of McGerry (US 2,164,219).
Regarding claim 11, the modified Carlucci device teaches the invention as previous claimed, but does not teach including at least one spring member in each of the flexible applicator assemblies.
However, McGerry teaches a massaging instrument (McGerry; page 1, left column, lines 1-4) including at least one spring member in each of the flexible applicator assemblies (resilient cup members 11 have spring tongues 10 on the bottom portions of cup members 11) (McGerry; Figs. 1, 4-6; page 1, right column, lines 50-55; page 2, left column, lines 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Carlucci flexible applicator assemblies to each include spring member, as taught by McGerry, for the purpose of providing .
Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive.
On page 5 in the second paragraph of the Applicant’s remarks, the Applicant argues that the drawings should not be objected to as the specification was amended to include the specified numerals. The Examiner agrees, and has thus withdrawn the relevant drawing objections.
On page 5 in the third paragraph of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the claim objections of the previous office action. The Examiner agrees, and has thus withdrawn the claim objections.
On page 5 in the fourth paragraph of the Applicant’s remarks, the Applicant mentions that they are agreeable to having the “applicator assembly for holding” of claim 12 interpreted under 35 U.S.C. 112(f). However, with the newly amended claim 12 including the structure of “a continuous outer edge surface” for the applicator assemblies, the Examiner is no longer applying the 35 U.S.C. 112(f) interpretation to this limitation.
On page 5 in the sixth paragraph of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections.
On page 5 in the seventh paragraph of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 101 rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections.
On page 6 in the first paragraph of the Applicant’s remarks, the Applicant argues against the modification of Carlucci in view of Skover as the Skover device’s structure is too dissimilar to the Carlucci device, since Skover’s applicator tips are thin and pencil like and don’t hold skin formulation. However, the Examiner respectfully disagrees. Skover’s skin contactable elements 105 can be embodiments of pads or porous sheets for holding liquid (Skover; Figs. 3A-3B; para. [0048]; para. [0051]). This makes them similar to the Carlucci disk pads and the Grez applicator tip for holding skin formulation. Thus, the Skover structure is not too dissimilar from the prior art of record, and can still be combined with the current prior art to teach the claimed invention.
On page 6 in the second paragraph of the Applicant’s remarks, the Applicant argues that the Skover device’s tapping action does not move away from the skin, as springs in Skover are taught to maintain the contact with the skin during a “tapping” action, thus Skover does not teach the claimed tapping action. However, the Examiner respectfully disagrees. The springs mentioned by the Applicant for keeping the device pressed against the skin during a “tapping” action of compressing and decompressing the springs are just for one possible embodiment of the Skover device. Skover also mentions using a motor instead to produce a true tapping action in paras. [0061-0062]. As a motor would not require the device to be constantly in contact with the skin when performing a tapping action, unlike the embodiment using springs, Skover could 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785